                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                    CRIMINAL ACTION NO. 5:19-CR-00011-KDB

 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 MATTHEW M. MOEBIUS,

                Defendant.


   THIS MATTER is before the Court on the Government’s consent Motion for Final

Determination of Restitution. (Doc. No. 34).

   At sentencing of this matter on January 7, 2020, the Court left open the final determination of

restitution as authorized under 18 U.S.C. § 3664(d)(5). Since that time, the parties have agreed on

a restitution amount of $66,912.65. (Doc. No. 34). The Court finds that this amount is supported

by a preponderance of the evidence for purposes of restitution under the Mandatory Victim

Restitution Act, 18 U.S.C. § 3663A.

   IT IS THEREFORE ORDERED that, based on the Motion for Final Determination of

Restitution, the Judgment in this case shall be amended to include a final restitution figure of

$66,912.65 to be paid to Engage2Excel Inc., with any amounts paid prior to the entry of the

Amended Judgment credited to the Defendant’s account with the Clerk of Court. All other terms

of the original Judgment remain unchanged.

   SO ORDERED.

                                       Signed: May 27, 2020




         Case 5:19-cr-00011-KDB-DCK Document 35 Filed 05/27/20 Page 1 of 1
